6125 Memorial Drive, Dublin, Ohio 43017 Toll Free 866-Meeder-1 (633-3371) Central Ohio: 614-766-7000 Fax: 614-766-6809 www.meederfinancial.com PROGRESS REPORT 3rd Quarter 2009 TABLE OF CONTENTS OUR MISSION STATEMENT Every day, our mission is to exceed, with integrity, passion, and discipline, the expectations of our clients’ overall investment experience. OUR CORE VALUES The Client Is Our #1 Priority Always remember whom we are serving. Our livelihood depends on providing a superior overall investment experience that exceeds the expectation of our clients and prospective clients. Clarity Of Purpose Our organization has a clear, well-defined vision. All of our associates are committed to and understand how they will contribute to that vision. Communication We expect open and effective communication, full reporting, including good and bad news, and constructive feedback. Integrity We insist upon honesty and adhere to the highest ethical standards. Excellence/ Innovation Our associates strive each day for excellence in the work they perform, seek innovative ways to solve problems and introduce new ideas to take advantage of opportunities. We are a “Think Outside The Box” company. Associate Well Being We value the success and well being of our associates. We recognize and reward our associates’ contributions. Respect For Others Respect all people, value the differences among them and treat them as you would like to be treated. Seek First To Understand When interacting with others, place curiosity and understanding of their perspective FIRST, setting aside preconceived opinions and quick judgment. Teamwork We are a synergistic organization that works as a team to exceed ourobjectives. Profit We are profitable. Profitability enhances our services and capabilities, and affords everyone the opportunity to further their financial well-being. Letter to Clients 3 Performance Review 8 Meeder Small-/Mid Cap (SMID) Portfolios 10 The Flex-funds® Quantex Fund™ 10 Meeder Aggressive Growth Mutual Fund Portfolios 11 The Flex-funds® Aggressive Growth Fund 11 Meeder Growth Mutual Fund Portfolios 12 The Flex-funds® Dynamic Growth Fund 12 Meeder Defensive Equity Mutual Fund Portfolios 13 The Flex-funds Muirfield Fund® 13 The Flex-funds® Total Return Utilities Fund 14 Meeder Dividend & Growth Portfolios (Taxable and Tax-Deferred) 15 Meeder Flexible Fixed Income Portfolios 16 The Flex-funds® U.S. Government Bond Fund 16 Meeder Short-Term Fixed Income Portfolios 17 The Flex-funds® Money Market Fund 18 Letter to Clients September 30, 2009 The domestic stock market continued its impressive rally through the third quarter of 2009 and is now approximately 58% above the lowest level realized on March 9, 2009 as measured by the S&P 500 Index through the end of September.For the quarter ending September 30, 2009, the Dow Jones Industrial Average returned 15.8% (see chart 1), the S&P 500 returned 15.6% (see chart 2), and the Russell 2000 returned 19.3% (see chart 3). We are quite pleased with the performance of several of our Funds and Portfolios.For instance, The Quantex FundTMreturned 32.79% during the third quarter, and is up 65.16% year-to-date through September 30, 2009.As a result of this impressive performance, the Wall Street Journal recently recognized The Quantex FundTMas the second best performing mid-cap value fund (out of 280 funds) in the country for the third quarter and year-to-date periods through September 30th.Additionally, the retail and institutional classes of The Flex-funds® Money Market Fund are among the top performing money market funds in the country.Based on the 7-day simple yield as of September 29th, the institutional class was ranked first out of 290 iMoneyNet first tier institutional funds, while the retail class was ranked third out of 234 iMoneyNet first tier retail funds.Finally, we believe it is also worth noting that the majority of our equity Funds are beating their respective benchmarks for the three-month, year-to-date, and one-year periods ending September 30, 2009. The third quarter witnessed an abundance of events and news headlines which contributed to the stock market rally. Corporate earnings reports consistently beat analyst expectations as companies moved to dramatically reduce cost structures in order to cope with the recession.Following the final report on second quarter gross domestic product (GDP), which showed an annualized decline of 0.7%, it is indeed likely that GDP will increase during the third quarter.Various stimulative actions and programs being implemented by the government are partially responsible for the pickup in economic activity.For instance, the ‘Cash for Clunkers’ program is estimated to have resulted in over 690,000 new vehicle sales at a taxpayer cost of approximately $2.9 billion.Also, housing market activity is displaying significant gains, which is being driven in part by the federal tax credit for first-time homebuyers.Finally, stimulus funds from the $787 billion American Recovery and Reinvestment Act are still permeating throughout the economy.Despite these positive developments, many are concerned about the strength and sustainability of an economic recovery for several reasons. Meeder Asset Management Progress Report | 3rd Quarter Review Page 3 For example, the situation in the employment market remains weak, with the unemployment rate increasing to 9.8% in September compared to 9.4% at the beginning of the third quarter.Further, reports regarding retail sales have also remained weak, which has important implications as consumer spending comprises approximately two-thirds of economic activity. Given the sharp stock market gains, signs of an economic recovery, and development of positive investor sentiment, we continue to evaluate whether this marks the beginning of a new bull market, or if downside risks are still a threat in the market at this time.Based on our investment models, we believe we are in the midst of a secular bear market.A secular bear market is characterized by pronounced stock market advances as well as declines, with an overall long-term trend that is sideways to down.Because of the potential risks that are prevalent in secular bear markets, we believe an active management approach to risk exposure is appropriate. The following pages will provide an overview ofhow we managed our risk exposure and the strategies we employed during the third quarter.We will also provide a brief summary on the economic and financial events that punctuated the third quarter, update our expectations for the balance of 2009 and review the performance of our Funds and Portfolios. The Third Quarter of 2009 in Review The third quarter of 2009 was highlighted by better than expected corporate profits and a continuation of improving economic and housing data that provided fuel for the ongoing stock market rally.However, the economic situation remains fragile and tentative, especially given the lingering weakness in the employment market and consumer spending.The following is a brief overview of significant events that occurred during the third quarter. * Improving economic data. Several indicators gauging various components of the economy lend support that perhaps the worst has now been realized. Factory orders have increased during five of the past seven months.Additionally, durable goods orders excluding the volatile transportation sector were flat in August from the prior month, but follow three consecutive months of increases.Broader gauges of the manufacturing and service sector display sharp increases compared to the cyclical low points during this recession.The Institute for Supply Management (ISM) Manufacturing Index was reported at 52.6 during the month of September, which is the second consecutive month the index hasbeen reported above 50.Also, the ISM Non-manufacturing Index was reported at50.9in September, and has improved significantly since reaching 37.4 in November 2008.For ISM measures, a reading below 50 indicates contraction while a reading above 50 indicates expansion. * Consumer spending remains weak. Consumer confidence has realized a sharp rebound in recent reports compared to reports from earlier in the year, registering a reading of 53.1 in September compared to 25.3 in February (see Chart 4).However, the improving sentiment among consumers has not translated into a solid improvement in retail sales.Compared to a year earlier, retail sales excluding volatile auto sales have fallen by mid-to-high single digits during each month in 2009.This is leading to concerns among some economists regarding the strength of an economic recovery if consumer spending remains weak. * Corporate earnings show improvement on cost-cutting measures. The months of July and August provide additional insight into the current and prospective economic environment through the release of corporate earnings results for the three-month period ended June 30th.As of the time of this writing, nearly all of the companies comprising the S&P 500 Index have reported earnings for the aforementioned time period.The results thus far have been encouraging, with approximately 75% of companies reporting positive earnings surprises during the quarter.Overall, these results have been driven by significant cost-cutting measures on part of corporations.However, sales have been generally weaker than expected, leading to concerns that corporate profits could remain depressed if sales do not rebound in subsequent quarters.As a result, we believe investors will pay close attention to the strength of sales during the third quarter earnings season. * Housing market displaying broad signs of improvement.Following a prolonged and severe downturn, there are finally solid indications that the housing market may be in a recovery process.In the most recent report, new home sales rose 0.7% in August compared to the previous month, which follows an increase of 6.5% in June.Additionally, existing home sales fell 2.7% in August from the prior month, which follows a 7.2% increase in July and increases during the second quarter (see Chart 5).Home prices continue to decline as indicated by the Page 4 Meeder Asset Management Progress Report | 3rd Quarter Review S&P/Case-Shiller Price Index, which showed an approximate 13.3% drop in national home prices during July compared to the previous year, although the rate of the decline is improving.Several initiatives have been announced and implemented by the government and banks which are designed to aid struggling homeowners, includingloan modification programs that will lower monthly mortgage payments and a federal tax credit for first-time homebuyers. * Uncertainty clouds the outlook for the financial sector.The financial sector, which has been at the epicenter of stock market and economic woes since the recession began, has led the markets higher during the second and third quarter.Investor optimism has been driven by improvements in bank sector financial reports as well as the successful capital-raising efforts that should provide a cushion against further potential losses.However, many uncertainties surround the financial sector, including escalating small and regional bank failures as well as fears regarding losses stemming from commercial real estate.As of the time of this writing, there have been 95 bank failures in 2009, mostly comprised of small local and regional banks.Furthermore, there are currently 416 banks on the Federal Deposit Insurance Corporation (FDIC) distressed bank list, and deteriorating conditions in the commercial real estate market is expected to lead to more local and regional bank failures going forward. * Job market sending mixed signals.The challenges facing the job market are ongoing despite recent government action to stimulate the economy.In the most recent report, payrolls were reduced by 263,000 in September, which is the 21st straight month of job losses and represents a cumulative loss ofover 7.2 million jobs since January of 2008.However, the rate of job losses in recent months has slowed markedly from the beginning of the year.Despite the improving trend in the rate of job losses, the unemployment rate continues to deteriorate, and now stands at 9.8% in September compared to 9.4% in July and 9.7% in August(see Chart 6).For comparison purposes, the unemployment rate stood at 6.2% during September of 2008.Initial jobless claims have experienced significant improvements compared to prior quarters.Weekly jobless claims have been consistently reported in the mid-500,000 range during the third quarter compared to over 600,000 during the first and second quarter of 2009. * GDP report indicates improving economy. The most recent reading on GDP during the second quarter of 2009 shows an annualized decline of 0.7%, which followed an annualized decline of 6.4% during the first quarter of 2009.The improvement in the rate of decline from the first quarter is being driven by government spending, which is being offset by weakness in consumer spending as well as the residential and commercial real estate markets.The personal consumption component, which decreased by 0.9% during the second quarter, is being monitored closely as it comprises approximately two-thirds of total GDP.Also, businesses have been keen to reduce inventories during the recession, which likely detracted from second quarter GDP as well.However, businesses have cut inventories so drastically that many economists anticipate inventory restocking during the second half of 2009, which would represent a positive contribution to GDP.Coupled with a continuation of heightened government spending due to the fiscal stimulus, it is likely that GDP during the third quarter will realize positive growth. * Inflation debate taking center stage. Despite the most recent reports that show year-over-year price declines at both the producer and consumer level, a debate regarding the possibility of rising inflation is becoming more prominent.In particular, there are fears that the existing federal government deficits, expansion of the Federal Reserve’s balance sheet and massive amounts of spending on the economic stimulus and bailout of various industries will drive inflationary pressure in the future.As a result, there has been much concern regarding the ability of the government and Federal Reserve to reverse spending initiatives in order to remove money from the monetary system.However, pressure to reverse the expansion of the monetary base and negating the stimulus package too soon presents the risk of ending these programs before the economy has returned to full health. Meeder Asset Management Progress Report | 3rd Quarter Review Page 5 The events that took place during the third quarter highlight the improvements being realized in several sectors of the economy.The stimulative actions being taken by the government and unconventional tactics being employed by the Federal Reserve have helped stabilize the economy and financial system.However, challenges remain prominent, including the lackluster job market and the reluctance of consumers to spend. Our Investment Approach Equity Portfolios The third quarter of 2009 marked a continuation of the stock market rally that materialized in mid-March, and presented investors with numerous opportunities.We employed various tactics and strategies throughout the quarter in response to the dynamic and uncertain economic and securities market environment.In The Muirfield Fund® and the Meeder Defensive Equity Portfolios, we began the third quarter with an approximate 80% allocation to the stock market and a 20% defensive position in short-term bond funds. As the third quarter progressed, we decreased our defensive position and increased exposure to the stock market in response to an improving risk/reward relationship indicated by our investment models.We ended the quarter approximately 90% invested in the stock market and 10% invested in short-term bond funds in The Muirfield Fund® and the Meeder Defensive Equity Portfolios. Regarding our stock market exposure, we utilized our investment models to manage our exposure to growth versus value investments and across the range of market capitalization in our fund-of-funds based mutual funds and portfolios.As we transitioned from the second quarter into the third quarter, our investment models began shifting preference for value investments versus growth investments, compared to previous indications for a more neutral stance.We also entered the third quarter with an overweight to small-cap stocks due to favorable readings from our investment models as well as attractive relative valuations and favorable historical performance during recessions.We added incremental exposure to value investments throughout the quarter, and ended the third quarter with an overweight toward value investments across the spectrum of capitalization ranges. Additionally, we are maintaining our small-cap overweight as well. We also managed our industry and sector exposure throughout the quarter and initiated changes in sector allocations as the quarter progressed.We began the third quarter with an overweight position in the industrial materials sector, which we believe offered greater potential for capital appreciation as the stock market rally persisted.We maintained our position in emerging market and developed international market securities, which also enhanced the capital appreciation potential of the Funds and Portfolios.In order to reduce the risk profile in the Funds and Portfolios associated with our industrial materials and international positions, we also established a small overweight to the healthcare and consumer staples sectors which have historically offered better performance should a declining market materialize.Additionally, our overweight positions were accomplished by underweighting the technology and energy sectors.For now, we are maintaining an overall neutral posture by remaining overweight the healthcare and consumer staples sectors, as well as the industrial materials sector.We are also maintaining our international positions as long as indications from our investment models remain favorable. Fixed Income Portfolios The third quarter of 2009 for the fixed-income markets was an extension of a dynamic market environment that began in the previous quarter.With calamity scenarios being washed from investors’ minds, the capital markets gained confidence and traction.Fixed-income markets also posted positive performance across all sectors.Throughout the quarter, economic fundamentals showed signs of bottoming, and in some cases, hinted that the gruelling recession may have even come to its eventual end.Inventory builds, government programs and fiscal responsibility of consumers and business were all credited with assisting market revivals. As mentioned earlier, all sectors of the fixed-income markets reported positive total returns for the quarter.Leading this move, as it has done for a majority of the year, were high yield and investment grade corporate bonds.Several factors contributed to their total return; however, contraction of excessive spreads to comparable U.S. Treasury securities appear to be the main driver.Investors started believing downgrades from rating agencies may not be as severe, and profits generated by these companies may even improve.New issue supply started to wane while investor demand remained strong, which caused yield spreads to fall quickly.Other sectors, including U.S. Treasury securities, U.S. Treasury Inflation Protected securities, government agency securities and mortgage backed securities also posted positive total returns for the quarter, but results were limited as compared to riskier fixed-income asset classes.Supply stemming from government programs remained robust in these sectors, causing positive total return results to be muted. Our portfolio strategy for the third quarter of 2009 remained unchanged from that of the second quarter.In accordance with our fixed-income models, we maintained an overweight allocation to domestic investment grade senior corporate bonds while the average maturity of our holdings continues Page 6 Meeder Asset Management Progress Report | 3rd Quarter Review to target the intermediate range.Throughout the third quarter of 2009 economic data would confirm our assumptions.As information about the domestic economy began to show signs of less deterioration, and in some cases improvement, investors became less risk adverse with regard to fixed-income allocation.Ultimately markets and securities that offered higher risk responded with exceptional appreciation.Additionally, we maintained an underweight position in U.S. government and agency securities as we believed the glut of supply expected in the quarter would dampen the reward of investing in these positions. As we look to the next quarter, we do not anticipate significant changes in portfolio or average maturity strategies.Economic activity is expected to continue to stabilize and below historical interest rate levels should remain intact.Some volatility should be expected as we foresee the economic recovery to be positive yet challenging.To manage our fixed-income investments in this environment, we will continue to proceed cautiously but with positive expectations.These factors should continue to benefit our current strategy of favoring corporate debt while maintaining a conservative average maturity. Finally, The Flex-funds® Money Market Fund performance remains among thetop performers in the iMoneyNet universe offirst tier retail money market funds. As of September 30, 2009, the 7-day simple and 7-day compound yields of The Flex-funds® Money Market Fund retail class were 0.40% and 0.40% as compared to the median first tier retail money market fund 7-day simple and compound yields of 0.01% and 0.01% (according to iMoneyNet.com). For the one year ended September 30, 2009, the fund ranks in the top 5% of all general purpose money market funds according to iMoneyNet.com.Our investment strategy for this Fund remained unchanged throughout the third quarter and the Fund’s strong performance was accomplished by maintaining its focus on high-quality money market securities and expense controls.
